DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent Nos. 10754992, 10181055, 9262611, 10778417, 10783232, and copending applications 16/888230, 16/915664, and 16/987834.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A secure access device comprising: a memory; an interface controller coupled to the memory and for coupling to an external data channel to communicate with a host device, the interface controller configured to disable access to the memory from the host device via the external data channel until a user is authenticated for access to the memory; a wireless transceiver for radiofrequency communication outside the external data channel; and an authentication subsystem configured to receive authentication information from the host device via the external data channel and configured to receive the authentication information via the wireless transceiver, the authentication subsystem further configured to send an unlock command to the interface controller to enable access to the memory via the external data channel after authenticating the authentication information” (claim 1, instant application) is analogous to 
“A method comprising: detecting a connection to a data storage device having a data channel that is locked, the data storage device further comprising an interface controller for communications through the data channel, a memory, an authentication subsystem having authentication information and an encryption key, an encryption engine, and a wireless transceiver for radiofrequency communications outside the data channel; receiving, by the data storage device, user authentication input via the wireless transceiver from a mobile device while the data channel through the interface controller is locked, wherein the mobile device includes a user interface for receiving user information, the mobile device configured for interacting with a remote server to validate the user information for unlocking the data channel, wherein the user authentication input is received by the data storage device after the user information is validated by the remote server; unlocking the data channel of the data storage device based on the received user authentication input and the authentication information of the authentication subsystem; and while the data channel is unlocked: encrypting, with the encryption key, data received through the data channel before storing the encrypted data in the memory; and decrypting, with the encryption key, data read from the memory before sending the decrypted data through the data channel” (claim 1, patent 10754992) and analogous to 
“A method of operation of a data security system comprising: providing a wireless device with a data security system application, for execution on the wireless device, for managing connectivity with the data security system, the data security system having a storage subsystem and a data security transceiver for wireless communication, the wireless device having a device transceiver for wireless communication; receiving, by the data security system application, authentication information from a user to be authenticated by a server; requesting, by the data security system application and from the server, authentication of the user based on the authentication information; in response to the server successfully authenticating the user, requesting, by the data security system application and from the server, unlocking of the data security system based on a personal identification number provided by the user to the data security system application, wherein the unlocking is communicated, from the wireless device to the data security system, via a wireless connection between the data security transceiver and the device transceiver; and when the server provides an unlock signal to the data security system application, unlocking connectivity to the data security system from the wireless device and enabling access from the wireless device to the storage subsystem in the data security system” (claim 1, patent 10181055) and analogous to 
“A data security method comprising: verifying a user identification against an authentication key, the user identification supplied from outside a data security system to an electro-mechanical input mechanism or a radio frequency receiver within an electronic authentication subsystem of a portable memory device having flash memory; employing the authentication key for retrieving an encryption key, the authentication key only accessible from inside the electronic authentication subsystem; and employing the encryption key for allowing unencrypted communication through the storage subsystem between a host computer system and a storage media of the portable memory device having flash memory, the encryption key received from the electronic 
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419